Lamorelle, P. J.,
The twelve exceptions filed on behalf of legatees, entitled, all told, to four twenty-sevenths of the fund, raise questions as to the amount and rate of commissions, the basis of calculation thereof, and the right to employ at the expense of the estate an agent to make a sale of realty.
As a broad proposition, where estates are neither far above nor far below the average in size, and which are not attended in their settlement with unusual labor, a commission of 5 per cent, upon the personalty and from 2i to 3J per cent, upon sales of realty is usual and customary; and where there *709is a conversion by will, the rate on real estate actually sold is 3 per cent, and not 5. See Sharp’s Estate, 9 Dist. R. 727, and cases therein cited and analyzed.
That a trustee may employ an agent to sell and pay that agent the ordinary commissions for such services and have same allowed as a credit without forfeiting his, the trustee’s, right to his usual compensation is well settled. Says Penrose, J., in Gallet’s Estate, 19 Phila. 15, at page 16: “In all cases the burden is upon the party seeking to reduce commissions below the ordinary allowance. That the sale was effected through the agency of a real estate broker, who was paid out of the purchase money, does not seem to be a sufficient reason for such reduction. The grant of the power of sale implies the power to employ the usual methods of accomplishing it; and there seems to be no more reason for placing the cost of this upon the executor in the case of a private than of a public sale. If the executor, in good faith and because he believes the interests of the estate will be promoted by so doing, employs a broker to obtain a purchaser, he certainly should not be placed in a worse position with regard to his compensation than if he had obtained the same or a less price by the employment of an auctioneer.”
The adjudications relied upon by exceptants, wherein trustees have delegated their duties to agents, such as that in Tull’s Estate, 1 D. & C. 292; Adare’s Estate (Jan. T., 1921, No. 649), 1 D. & C. 296, and Shoemaker’s Estate, Oct. T., 1922, No. 561 (not reported), rest on their own peculiar facts and do not affect, nor were they intended to affect, the general rule laid down in the authorities.
Moreover, it is well settled that the findings of an auditing judge, both as to commissions and counsel fees, will not be disturbed unless there be manifest error: Fisher’s Estate, 25 Dist. R. 362; Bergdoll’s Estate, 25 Dist. R. 102, and cases therein cited. A trustee is to be properly compensated for the services which he performs, and we are to consider the amount of work, character of the work, to a certain extent the size of the estate and, of course, the responsibility. In the instant case, an examination of the somewhat voluminous record discloses no reversible error, and we think the auditing judge was well within the authorities in allowing the compensation which he did, which was, as a percentage, 3 per cent, on $52,000, in addition to a commission of 2 per cent, paid the agent making the sale. Compensation of approximately $1500 to the trustees is fully warranted, and it can make little difference whether we call the allowance a percentage on the corpus or treat it as a round sum for work done and responsibility incurred. Special compensation might have been allowed for the foresight exhibited by the trustees in buying in the irredeemable ground rent on a 4 per cent, basis, in event that the 3 per cent, commission was to be calculated on the difference between the price at which the property was sold and the agreed redeemable value of the ground rent, but the auditing judge elected to compute the compensation at 3 per cent, on the entire purchase money; it being admitted that the sale could not have been made at all if the ground rent was to remain. As, however, we all agree that the amount of compensation was not unreasonable, the method of reaching the figures is of little moment.
In that the reasons given by the auditing judge to the allowance made by him are sound and his failure to make certain findings of fact immaterial, we refuse the prayer of the petition asking a rehearing and review.
All exceptions are dismissed and the adjudication is confirmed absolutely.